Filed 10/16/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 162







John D. Davison, 		Plaintiff and Appellant



v.



Ann Wanner, 		Defendant and Appellee







No. 20010088







Appeal from the District Court of Cass County, East Central  Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



John D. Davison, pro se, North Dakota State Penitentiary, P.O. Box 5521, Bismarck, N.D. 58506-5521.  Submitted on brief.



Ann Wanner, pro se, 1819 2nd Avenue South, Apt. 14, Fargo, N.D. 58103-

1444.  No appearance.

Davison v. Wanner

No. 20010088



Per Curiam.

[¶1]	John Davison appealed from a district court order dismissing on its merits, and with prejudice, Davison’s action against Ann Wanner, seeking damages for personal property allegedly “destroyed” by Wanner.  

[¶2]	The order is affirmed under N.D.R.App.P. 35.1(a)(4).

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner